                                          Case 5:20-cv-03086-BLF Document 16 Filed 01/06/21 Page 1 of 2




                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8                                UNITED STATES DISTRICT COURT
                                   9                           NORTHERN DISTRICT OF CALIFORNIA
                                  10
                                         MUHAMMAD KHAN,
                                  11                                                     Case No. 20-03086 BLF (PR)
                                                       Plaintiff,
                                  12                                                     ORDER GRANTING MOTION
Northern District of California




                                                v.                                       FOR EXTENSION OF TIME TO
 United States District Court




                                  13                                                     FILE AMENDED COMPLAINT;
                                                                                         STAYING BRIEFING; DENYING
                                  14     M. PAYTON,                                      MOTION FOR EXTENSION OF
                                                                                         TIME AS MOOT
                                  15                  Defendant.
                                                                                         (Docket Nos. 14, 15)
                                  16

                                  17

                                  18          Plaintiff, a state prisoner, filed a pro se civil rights action pursuant to 42 U.S.C. §
                                  19   1983 against an officer at San Quentin State Prison. Dkt. No. 1. On September 9, 2020,
                                  20   the Court found the complaint stated three cognizable claims, but dismissed the First
                                  21   Amendment retaliation claim with leave to amend. Dkt. No. 12. Plaintiff was directed to
                                  22   file an amended complaint within twenty-eight days from the date the order was filed, with
                                  23   the advisement that failure to respond in the time provided would result in the action
                                  24   proceeding solely on the cognizable claims. Id. at 5. When the deadline passed without a
                                  25   response from Plaintiff, the Court ordered service on Defendant on the cognizable claims
                                  26   on October 19, 2020. Dkt. No. 13.
                                  27          On November 4, 2020, Plaintiff filed a letter stating that he had no access to the law
                                  28   library due to COVID lockdown and lack of access to his legal documents. Dkt. No. 14.
                                            Case 5:20-cv-03086-BLF Document 16 Filed 01/06/21 Page 2 of 2




                                   1   He seeks an extension of time to file an amended complaint to revise his retaliation claim.
                                   2   Id. Good cause appearing, the motion is GRANTED IN PART. While Plaintiff seeks 90-
                                   3   120 days, only an extension of 56 days (8 weeks) shall be granted. Within fifty-six (56)
                                   4   days from the date this order is filed, Plaintiff shall file an amended complaint using the
                                   5   court’s form complaint to attempt to state sufficient facts to state a First Amendment
                                   6   retaliation claim. He must also include all the claims which the Court found cognizable in
                                   7   the original complaint. The amended complaint must include the caption and civil case
                                   8   number used in this order, i.e., Case No. C 20-03086 BLF (PR), and the words
                                   9   “AMENDED COMPLAINT” on the first page. Plaintiff must answer all the questions on
                                  10   the form in order for the action to proceed. Plaintiff is reminded that the amended
                                  11   complaint supersedes the original, and Plaintiff may not make references to the original
                                  12   complaint. Claims not included in the amended complaint are no longer claims and
Northern District of California
 United States District Court




                                  13   defendants not named in an amended complaint are no longer defendants. See Ferdik v.
                                  14   Bonzelet, 963 F.2d 1258, 1262 (9th Cir.1992).
                                  15            Meanwhile, briefing in this matter is STAYED. Defendants’ motion for an
                                  16   extension of time is DENIED as moot. Dkt. No. 15. The Court will set a new briefing
                                  17   schedule once Plaintiff files an amended complaint or the time for filing it has passed.
                                  18            Failure to respond in accordance with this order by filing an amended
                                  19   complaint in the time provided will result with the matter proceeding on the
                                  20   cognizable claims identified in the Court’s Order of Dismissal with leave to Amend,
                                  21   Dkt. No. 12, without further notice to Plaintiff.
                                  22            This order terminates Docket Nos. 14 and 15.
                                  23            IT IS SO ORDERED.
                                  24   Dated: _January 6, 2021_________                     ________________________
                                                                                            BETH LABSON FREEMAN
                                  25
                                                                                            United States District Judge
                                  26
                                       Order Granting Mot. for EOT to File Am. Compl.
                                       PRO-SE\BLF\CR.20\03086Khan_eot-ac&stay.brief
                                  27

                                  28                                                    2
